


AMENDMENT NO. 3
TO
EMPLOYMENT AGREEMENT

     This amendment (the “Amendment”) is made as of and effective this 30th day
of May 2014, between CalAmp Corp. (the “Company”) and Garo Sarkissian
(“Executive”).

RECITALS:

     A. The Company and Executive are parties to that certain Employment
Agreement originally dated as of July 2, 2007 and as previously amended on
December 19, 2008 and June 12, 2013 (the “Employment Agreement”), pursuant to
which Executive is employed by the Company.

     B. The Company and Executive desire to amend the terms of the Employment
Agreement as set forth herein.

     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. In accordance Section 1(e) and Section 9(f) of the Employment Agreement, the
Employment Agreement is hereby further amended by this Amendment to extend the
term for a period of two years, through May 30, 2016.   2. Except as otherwise
amended herein, all terms and conditions of the Employment Agreement shall
remain in full force and effect.         3.      Original signatures transmitted
and received via facsimile or other electronic transmission of a scanned
document, (e.g., .pdf or similar format) are true and valid signatures for all
purposes hereunder and shall bind the parties to the same extent as that of an
original signature. This Amendment may be executed in multiple counterparts,
each of which shall be deemed to constitute an original but all of which
together shall constitute only one document.

     IN WITNESS WHEREOF, the parties above have executed this Amendment as of
the date first written above.

/s/ Garo Sarkissian Garo Sarkissian     CALAMP CORP.   /s/ Michael Burdiek By:  
Michael Burdiek President & CEO


--------------------------------------------------------------------------------